   Case 18-27705        Doc 7   Filed 10/15/18 Entered 10/15/18 23:43:15       Desc Main
                                  Document     Page 1 of 27


 Brian M. Rothschild, USB #15316
 Grace S. Pusavat, USB #15713
 Michael R. Brown, USB #16007
 PARSONS BEHLE & LATIMER
 201 South Main Street, Suite 1800
 Salt Lake City, Utah 84111
 Telephone: 801.532.1234
 Facsimile: 801.536.6111
 BRothschild@parsonsbehle.com
 GPusavat@parsonsbehle.com
 MBrown@parsonsbehle.com
 ecf@parsonsbehle.com

 Proposed Attorneys for Sugarloaf Holdings, LLC


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 In re:                                                        Case No. 18-bk-27705

 SUGARLOAF HOLDINGS, LLC.                                            Chapter 11

           Debtor.                                            Judge Kevin R. Anderson



                     DEBTOR’S MOTION FOR AN ORDER (1) AUTHORIZING
                      BUT NOT REQUIRING THE DEBTOR TO PAY UTILITY
                       PROVIDERS, (2) DETERMINING AND APPROVING
                      ADEQUATE ASSURANCE OF PAYMENT FOR FUTURE
                        UTILITY SERVICES, (3) PROHIBITING UTILITY
                     PROVIDERS FROM DISCONNECTING OR REFUSING TO
                       PROVIDE SERVICE, AND (4) GRANTING RELATED
                                         RELIEF


          Sugarloaf Holdings, LLC, the above-captioned debtor and debtor-in-possession (the

“Debtor” or “Sugarloaf”) hereby moves the Court (the “Motion”) under sections 105 and 366 of

Title 11 of the United States Code (the “Bankruptcy Code”) and Rules 6003 and 6004(h) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for entry of interim and final

orders (the “Interim Order” and “Final Order,” respectively) (1) authorizing but not requiring



4846-8760-1784v2
    Case 18-27705         Doc 7     Filed 10/15/18 Entered 10/15/18 23:43:15            Desc Main
                                      Document     Page 2 of 27


the Debtor to continue to pay pre-petition utility providers, (2) determining and approving

adequate assurance of payment for future utility service, (3) prohibiting utility providers from

disconnecting, discontinuing, or preventing access to utility service, and (4) granting related relief.

This Motion is supported by the arguments and authorities set forth below, the Declaration of

David J. Gray in Support of the Debtor’s Chapter 11 Petition and Requests for First-Day Relief

(the “First-Day Declaration”), and the entire record before the Court in this Chapter 11 case (this

“Case”).1

                                            I.
                               SUMMARY OF RELIEF REQUESTED

          1.       By this Motion, the Debtor requests entry of the Interim Order and Final Order

substantially in the form attached as Exhibit A and Exhibit B hereto, respectively, (a) authorizing

but not requiring the Debtor to continue to pay pre-petition utility providers, (b) determining and

approving adequate assurance of payment for future utility service, (c) prohibiting utility providers

from disconnecting or refusing to provide utility service to the Debtor, and (d) granting related

relief.

          2.       The statutory predicates for the relief sought herein are sections 105 and 366 of the

Bankruptcy Code and Bankruptcy Rules 6003 and 6004.

                                                 II.
                                            JURISDICTION

          3.       This Court has jurisdiction to consider the relief requested in this Motion under 28

U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b) and venue is proper

in the District of Utah under 28 U.S.C. §§ 1408 and 1409.




1
 All capitalized terms not otherwise defined herein have the meanings given in the First Day
Declaration.

                                                     2
4846-8760-1784v2
     Case 18-27705        Doc 7     Filed 10/15/18 Entered 10/15/18 23:43:15            Desc Main
                                      Document     Page 3 of 27


                                             III.
                                    RELEVANT BACKGROUND

A.      General.

        4.         On the date hereof (the “Petition Date”), the Debtor filed a voluntary petition for

relief under the Bankruptcy Code. The Debtor continues in possession of its properties and is

operating and managing its businesses as a debtor in possession under sections 1107(a) and 1108

of the Bankruptcy Code. No request has been made for the appointment of a trustee or examiner

and a creditors’ committee has not yet been appointed in this Case.

        5.         The Debtor is a diversified and technologically advanced farming and ranching

operation headquartered in Lehi, Utah with primary Debtor’s farming and ranching operations are

in the Millard County, Utah. The Debtor’s farming operations produce legumes, small grains, and

animal feed. Its ranching operations raise and sell beef cattle for market. The Debtor is not highly

leveraged, and has substantial and valuable real estate and equipment holdings. The Debtor filed

this chapter 11 Case primarily because of a few complex and costly multi-party lawsuits relating

to a single water right and aggressive adverse actions taken by the Debtor’s primary secured

creditor, Bank of the West, on the ostensible basis that it felt its collateral is imperiled. The Debtor

requires the breathing spell of the automatic stay to reorganize its operations, resolve the lawsuit,

and pay its creditors.

        6.         Further detail regarding the Debtor’s businesses, operations, financial condition,

and the facts and circumstances of this Case are found in The First-Day Declaration.

B.      Facts Specific to the Motion.

        7.         As set forth in the First-Day Declaration, in the ordinary course of business, the

Debtor incurs expenses for electricity and other similar utility services provided by utility




                                                    3
4846-8760-1784v2
    Case 18-27705         Doc 7    Filed 10/15/18 Entered 10/15/18 23:43:15             Desc Main
                                     Document     Page 4 of 27


providers (as such term is used in Bankruptcy Code Section 366, collectively, the “Utility

Providers”), a list of which is attached as Exhibit C hereto (the “Utility Service List”).2

        8.         The Debtor pays for the Utility Providers to provide the utilities necessary for

farming, including electricity and fuel.

        9.         Uninterrupted utility services at the Debtor’s farming and ranching operations is

essential to the Debtor’s ongoing operations and, therefore, to the success of this Case. In the

Debtor’s farming and ranching business, uninterrupted electrical, water, and fuel supplies are

crucial to maintain the Debtor’s crops and livestock. Indeed, any interruption of any of the

Debtor’s utility services, even for a brief period of time, would negatively affect the Debtor’s

operations and its ability to maintain its crops and livestock for the operations of its business. It is

therefore critical that utility services continue uninterrupted during this Case.

        10.        Flowell Electric Association (“Flowell”) required that the Debtor provide pre-paid

funds in the amount of $85,947.88 (the “Flowell Deposit”) in order to install new electrical service

for the Debtor’s 20 pivots and associated wells and infrastructure. Flowell required the Debtor to

pay the Flowell Deposit despite the fact that Flowell’s publicly filed tariff with the State of Utah

Public Utilities commission requires Flowell to fund new infrastructure to route power to new

customers at its own expense. The funds were remitted on September 11, 2017, with reservation

of rights under Flowell’s tariff. Over the course of the winter, electrical service infrastructure was

partially installed but not completed by Flowell. The Debtor installed nearly 10 miles of its own

infrastructure in reliance on Flowell providing utility service. Nevertheless, Flowell only provided


2
  The Debtor has included all known Utility Providers; however, the Debtor reserves the right to
supplement the Utility Service List, attached as Exhibit C hereto, to include any other Utility
Provider that may have been unintentionally omitted. Additionally, the listing of an entity on the
Utility Service List is not an admission that such entity is a utility within the meaning of Section
366 of the Bankruptcy Code, and the Debtor reserves the right to contest any such characterization
in the future.

                                                   4
4846-8760-1784v2
   Case 18-27705          Doc 7     Filed 10/15/18 Entered 10/15/18 23:43:15            Desc Main
                                      Document     Page 5 of 27


electrical service to 8 of the Debtor’s 20 pivots and only one of Sugarloaf multiple pumps that

required a 3 phase connection. In addition, Flowell refused to electrify the connections to these 8

pivots until well after the irrigation season had ended.          Even though Flowell installed the

infrastructure, Flowell refused to connect the fuses on the service side of the transformers until

well after surface irrigation season ended in the spring. Flowell refused to provide any explanation

for its actions.

        11.        Just after remitting to Flowell the funds in September 2017, Sugarloaf planted 2400

acres of winter wheat in reliance on Flowell turning on the power . Sugarloaf’s farm experienced

a historic drought over the winter of 2017-2018. Nevertheless, Flowell refused to electrify the

pivots. Without electricity, Sugarloaf was not able to water its wheat crop at the critical time, and

the entire wheat crop failed.

        12.        Although Flowell refused to provide any explanation, the Debtor suspects that

Flowell’s actions are a result of individuals who are involved in the Water Right Lawsuits

improperly using their positions to put pressure on the Debtor. One of the board members at

Flowell, Leo Stott, is a plaintiff and counterclaim defendant in the Water Right Litigations. He

installed a pivot across the street from Sugarloaf in the same time frame and was immediately

supplied with power.

        13.        The loss of the crop from the lack of power was nearly catastrophic. By this

Motion, Sugarloaf requests that Flowell be prohibited from disconnecting, discontinuing, or

refusing to provide electrical service to the Debtor.

        14.        To the extent that the Debtor subsequently identifies additional providers of utility

services, the Debtor hereby seeks authority to amend the Utility Service List to add or remove any

Utility Provider. The Debtor will amend the Utility Service List by notifying the added Utility

Provider in writing that the Debtor has added it to the Utility Service List. The Debtor further

                                                     5
4846-8760-1784v2
   Case 18-27705          Doc 7     Filed 10/15/18 Entered 10/15/18 23:43:15            Desc Main
                                      Document     Page 6 of 27


requests that the Interim Order and Final Order apply to any such subsequently identified Utility

Provider as provided in the Adequate Assurance Procedures, regardless of when each Utility

Provider was added to the Utility Service List. With respect to any subsequently identified Utility

Provider, the Proposed Adequate Assurance shall be deemed adequate assurance of payment for

any Utility Provider that does not make an Additional Assurance Request within 21 days of

receiving a copy of the Interim Order, Final Order, or the Motion (each of which fully recite the

Adequate Assurance Procedures). The Debtor shall have the period specified in the proposed

Adequate Assurance Procedures to seek to resolve any subsequently added Utility Provider’s

Additional Assurance Request by mutual agreement with the Utility Provider without further order

of the Court or to schedule a Determination Hearing with the Court to determine the adequacy of

assurance of payment with respect to such Utility Provider in accordance with such Adequate

Assurance Procedures.

        15.        The Debtor requests that all Utility Providers, including subsequently added Utility

Providers, be prohibited from altering, refusing, or discontinuing utility services to the Debtor

absent further order of the Court, and that the Utility Providers not prevent the Debtor from

accessing utility services.

        16.        The Debtor pays Utility Providers on a periodic basis based on each Utility

Provider’s billing cycle. The Debtor has no defaults with the Utility Providers, and has a history

of prompt and complete payment of all utilities. The Debtor believes it is substantially current

within one billing cycle with all of its Utility Providers.

        17.        The Debtor submits that it would be administratively burdensome to segregate pre-

petition amounts from post-Petition Date amounts owing to each Utility Provider on each account

where the billing cycles do not coincide with the Petition Date (and most, if not all, will not).

Accordingly, the Debtor requests that the Court authorize, but not require, the Debtor to pay all

                                                    6
4846-8760-1784v2
     Case 18-27705     Doc 7     Filed 10/15/18 Entered 10/15/18 23:43:15             Desc Main
                                   Document     Page 7 of 27


pre-petition amounts owing to Utility Providers in the ordinary course of its business for

administrative convenience and to ensure that the Utility Providers do not cease provision of the

utility services as a result of non-payment. In addition, failure to pay pre-petition amounts could

result in Utility Providers requesting a higher Adequate Assurance Deposit or to take action to

terminate utility services, resulting in a greater cost to the estate than if payments from the Debtor

continued uninterrupted.

                                         IV.
                               ARGUMENTS & AUTHORITIES

A.      Proposed Adequate Assurance Procedures.

        Section 366 of the Bankruptcy Code provides that a utility provider may alter, refuse, or

discontinue a Chapter 11 debtor’s utility service if the utility does not receive from the debtor

adequate “assurance of payment” within 30 days from the Petition Date. 11 U.S.C. § 366(b).

Section 366(c)(1)(A) defines the phrase “adequate assurance of payment” to mean, among other

things, a cash deposit. 11 U.S.C. § 366(c)(1)(A). Accordingly, for all Utility Providers paid on

billing cycles, the Debtor proposes that, upon request, it will provide a deposit to each requesting

Utility Provider in an amount equal to two weeks’ worth of utility service as calculated by the

Debtor according to the last historical 52-week period (each, an “Adequate Assurance Deposit”);

provided, however, that (a) a request for such deposit is made in writing no later than thirty (30)

days after the Petition Date (the “Request Deadline”); and (b) such requesting Utility Provider

does not already hold a deposit equal to or greater than the Adequate Assurance Deposit (which

existing deposit shall be deemed to be the Adequate Assurance Deposit for purposes of this

Motion). All such Adequate Assurance Deposits shall be returned to the Debtor upon the earlier

of (a) consensual termination of services between Utility Provider and the Debtor or (b) the




                                                  7
4846-8760-1784v2
   Case 18-27705        Doc 7     Filed 10/15/18 Entered 10/15/18 23:43:15             Desc Main
                                    Document     Page 8 of 27


effective date of a confirmed Chapter 11 plan; (c) dismissal of the Case, or (d) agreement of the

Utility Provider with the Debtor.

        The Debtor intends to pay post-petition obligations owed to the Utility Providers in a timely

manner. The Debtor expects that its cash flow from operations or from its substantial cash reserve

will be sufficient to pay post-petition obligations related to its utility services.

        The Debtor submits that the Adequate Assurance Deposit, in conjunction with the Debtor’s

demonstrated ability to pay for future utility services in the ordinary course of business (together,

the “Proposed Adequate Assurance”), constitutes sufficient adequate assurance to the Utility

Providers. If any Utility Provider believes additional assurance is required, that Utility Provider

may request such assurance pursuant to the procedures set forth below.

        As a condition of requesting and accepting an Adequate Assurance Deposit, and absent

compliance with the Adequate Assurance Procedures (defined below), the requesting Utility

Provider shall be deemed to have (a) stipulated that the Adequate Assurance Deposit constitutes

adequate assurance of payment of such Utility Provider within the meaning of Section 366 of the

Bankruptcy Code, and (b) waived any right to seek additional or different adequate assurance

during the course of this Case. Likewise, any Utility Provider that does not request an Adequate

Assurance Deposit by the Request Deadline and does not file an objection to the Motion or

pursuant to the Adequate Assurance Procedures (as described below) shall be deemed to have

adequate assurance that is satisfactory to it within the meaning of Section 366 of the Bankruptcy

Code.

        In light of the severe consequences to the Debtor and its operations of any interruption in

services or inability to obtain utility services from the Utility Providers, but recognizing the right

of the Utility Providers to evaluate the Proposed Adequate Assurance on a case-by-case basis, the




                                                    8
4846-8760-1784v2
   Case 18-27705        Doc 7    Filed 10/15/18 Entered 10/15/18 23:43:15             Desc Main
                                   Document     Page 9 of 27


Debtor proposes that the Court approve and adopt the following procedures (the “Adequate

Assurance Procedures”).

                   a.   The Debtor will mail a notice of the hearing date and a copy of this motion
                        to the Utility Providers on the Utility Service List so that notice of this
                        Motion is received within 21 days of the Final Hearing.

                   b.   If a Utility Provider is not satisfied with the Proposed Adequate Assurance
                        and seeks additional assurance of payment in the form of deposits,
                        prepayments, or otherwise, it must serve a request (an “Additional
                        Assurance Request”) upon (i) proposed counsel for the Debtor, Parsons
                        Behle & Latimer, 201 S. Main Street, Suite 1800, Salt Lake City, Utah,
                        84111, Attn: Brian Rothschild, (ii) the Office of the United States Trustee
                        for the District of Utah, 405 South Main Street, Suite 300, Salt Lake City,
                        Utah 84111, and (iii) the official committee of unsecured creditors, if any,
                        formed in this Case (collectively, the “Notice Parties”).

                   c.   Any Additional Assurance Request must (i) be made in writing, (ii) set forth
                        the location(s) for which utility services are provided, (iii) include a
                        summary of the Debtor’s payment history relevant to the affected
                        account(s), including any security deposits, (iv) certify the amount that is
                        equal to one month of utility service it provides to the Debtor, calculated as
                        a historical average over the past 12 months, and (v) explain why the Utility
                        Provider believes the Debtor’s Adequate Assurance Deposit is not sufficient
                        adequate assurance of future payment.

                   d.   Upon the Debtor’s receipt of any Additional Assurance Request at the
                        addresses set forth in Subsection b. above, the Debtor shall have 14 days
                        from the receipt of such Additional Assurance Request (the “Resolution
                        Period”) to negotiate with such Utility Provider to resolve such Utility
                        Provider’s request for additional assurance of payment.

                   e.   The Debtor may resolve any Additional Assurance Request by mutual
                        agreement with the Utility Provider and without further order of the Court,
                        and may, in connection with any such agreement, provide a Utility Provider
                        with additional adequate assurance of future payment, including, without
                        limitation, cash deposits, prepayments, and other forms of security, without
                        further order of the Court if the Debtor believes such additional assurance
                        is reasonable.

                   f.   If the Debtor determines that the Additional Assurance Request is not
                        reasonable and cannot reach an alternative resolution with the Utility
                        Provider during the Resolution Period, the Debtor, during or immediately
                        after the Resolution Period, will request a hearing before the Court to
                        determine the adequacy of assurances of payment with respect to a
                        particular Utility Provider (the “Determination Hearing”) pursuant to
                        Section 366(c)(3) of the Bankruptcy Code.

                                                  9
4846-8760-1784v2
     Case 18-27705      Doc 7    Filed 10/15/18 Entered 10/15/18 23:43:15              Desc Main
                                  Document     Page 10 of 27


                   g.   Pending resolution of any such Determination Hearing, the Utility Provider
                        filing such Additional Assurance Request shall be prohibited from altering,
                        refusing, or discontinuing service to the Debtor on account of unpaid
                        charges for pre-petition services or on account of any objections to the
                        Proposed Adequate Assurance.

                   h.   With respect to any Utility Provider that received notice of the Motion at
                        least 21 days before the Final Hearing, the Proposed Adequate Assurance
                        shall be deemed adequate assurance of payment for any Utility Provider that
                        does not make an Additional Assurance Request within 14 days prior to the
                        Final Hearing and does not timely objection to the Motion. With respect to
                        any subsequently identified Utility Provider, the Proposed Adequate
                        Assurance shall be deemed adequate assurance of payment for any Utility
                        Provider that does not make an Additional Assurance Request within 21
                        days of receiving a copy of the Interim Order, Final Order, or the Motion.

                   i.   The Utility Providers are forbidden to alter, refuse, or discontinue service
                        on account of any pre-petition charges, or require additional assurance of
                        payment other than the Proposed Adequate Assurance except through the
                        Adequate Assurance Procedures.

B.      The Utility Providers Are Adequately Assured of Payment for Future Services.

        Uninterrupted utility service is critical for the success of the Debtor’s Case. Section

366(c)(2) of the Bankruptcy Code provides that a utility provider may discontinue its services to a

debtor if the debtor has not furnished adequate assurance of payment within 30 days after the

petition date. See 11 U.S.C. § 366(c)(2). Congress enacted Section 366 of the Bankruptcy Code

to protect debtors from utility service cutoffs upon a bankruptcy filing while providing utility

companies with adequate assurance that the debtors will pay for post-petition services. See H.R.

Rep. No. 95-595, at 350 (1978), reprinted in 1978 U.S.C.C.A.N. 5963, 6306. Accordingly, Section

366 of the Bankruptcy Code protects debtors by prohibiting utilities from altering, refusing, or

discontinuing services to a debtor solely on account of unpaid pre-petition amounts for a period of

30 days after a Chapter 11 filing. At the same time, it protects utilities by permitting them to alter,

refuse, or discontinue service after 30 days if the debtor has not furnished “adequate assurance” of

payment in a form “satisfactory” to the utility.



                                                   10
4846-8760-1784v2
   Case 18-27705         Doc 7   Filed 10/15/18 Entered 10/15/18 23:43:15             Desc Main
                                  Document     Page 11 of 27


        Section 366(c) of the Bankruptcy Code also specifies the factors that a bankruptcy court

may consider when determining whether an adequate assurance payment is, in fact, adequate.

Specifically, courts no longer may consider (a) the absence of a security deposit before a debtor’s

petition date, (b) a debtor’s history of timely payments, or (c) the availability of an administrative

expense priority when determining the amount of a deposit. Notwithstanding these changes,

Congress did not intend to abrogate the bankruptcy court’s ability to determine the amount of

adequate assurance necessary or change the fundamental requirement that assurance of payment

must simply be “adequate.” See, e.g., In re DBSI, Inc., 405 B.R. 698, 708 (Bankr. D. Del. 2009)

(“[g]enerally, adequate assurance is considered to be something less than an absolute guarantee.

The particular facts and circumstances of each case are evaluated and taken into consideration to

determine what constitutes adequate assurance”) (quotation marks omitted); Steinebach v. Tucson

Elec. Power Co. (In re Steinebach), 303 B.R. 634, 641 (Bankr. D. Ariz. 2004) (“a utility is only

entitled to adequate assurance of payment. Adequate assurance of payment is not, however,

absolute assurance.”).

        Thus, while Section 366(c) of the Bankruptcy Code limits the factors a court can consider

when determining whether a debtor has provided adequate assurance of payment, it does not limit

the court’s ability to determine the amount of payment necessary, if any, to provide such adequate

assurance. Instead, Section 366(c) of the Bankruptcy Code gives courts discretion in determining

the amount of payment necessary for adequate assurance that they previously had under Section

366(b) of the Bankruptcy Code. Compare 11 U.S.C. § 366(b) (“On request of a party in interest

and after notice and a hearing, the court may order reasonable modification of the amount of the

deposit or other security necessary to provide adequate assurance of payment.”) with 11 U.S.C.

§ 366(c)(3)(a) (“On request of a party in interest and after notice and a hearing, the court may order

modification of the amount of an assurance of payment under paragraph (2).”).

                                                 11
4846-8760-1784v2
   Case 18-27705       Doc 7     Filed 10/15/18 Entered 10/15/18 23:43:15            Desc Main
                                  Document     Page 12 of 27


        In addition, it is well established that Section 366(b) of the Bankruptcy Code permits a

bankruptcy court to find that no adequate assurance payment at all is necessary to provide a utility

with adequate assurance of payment. See Va. Elec. & Power Co. v. Caldor, Inc. -N. Y., 117 F.3d

646, 650 (2d Cir. 1997) (“Even assuming that other security should be interpreted narrowly, . . .

bankruptcy court’s authority to modify the level of the deposit or other security provided for under

§ 366(b), includes the power to require no deposit or other security where none is necessary to

provide a utility supplier with adequate assurance of payment.”) (citations omitted). This principle

may be applicable in cases where the debtor has made pre-petition deposits or prepayments for

services that utilities ultimately will render post-petition. See also 11 U.S.C. § 366(c)(1)(A)(v)

(recognizing a prepayment for post-petition services as adequate assurance). Accordingly, even

after the 2005 revisions to Section 366 of the Bankruptcy Code, courts continue to have discretion

to determine the amount of adequate assurance payments and, where appropriate, to determine that

no such payment is necessary.

        Courts also have recognized that, in determining the requisite level of adequate assurance,

bankruptcy courts should “focus upon the need of the utility for assurance, and to require that the

debtor supply no more than that, since the debtor almost perforce has a conflicting need to conserve

scarce financial resources.” Va. Elec. & Power Co., 117 F.3d at 650 (emphasis in original)

(citations omitted); see also In re Penn Cent. Transp. Co., 467 F.2d 100, 103-04 (3d Cir. 1972)

(affirming bankruptcy court’s ruling that no utility deposits were necessary where such deposits

likely would “jeopardize the continuing operation of the [debtor] merely to give further security to

suppliers who already are reasonably protected”). Accordingly, demands by a Utility Provider for

a guarantee of payment should be refused when the Debtor’s specific circumstances already afford

adequate assurance of payment.




                                                12
4846-8760-1784v2
    Case 18-27705          Doc 7      Filed 10/15/18 Entered 10/15/18 23:43:15                       Desc Main
                                       Document     Page 13 of 27


         The Debtor submits that the Proposed Adequate Assurance, and the Adequate Assurance

Procedures provide more than adequate assurance of future payment. Furthermore, the Debtor

expects that funds from its operations will be sufficient to pay operating costs, including utility

costs, as such costs come due. Moreover, the Debtor has a powerful incentive to stay current on

utility obligations because of its reliance on utility services for the operation of its business.

         Furthermore, a loss of any one of the utility services and the inevitable disruption to its

operations would endanger the Debtor’s reorganization. These factors, which the Court may (and

should) consider when determining the amount of any adequate assurance payments, justify a

finding that the Proposed Adequate Assurance and the Adequate Assurance Procedures assure the

Utility Providers of future payment.

         Courts in this and other jurisdictions have approved relief similar to the relief requested by

this Motion. See, e.g., In re VidAngel, Inc., 17-29073 (Bankr. D. Utah, doc. 38, October 27, 2017

(interim), November 20, 2017 (final); In re Vector Arms., Corp. No. 15-23109 (Bankr. D. Utah.

February 19, 2015 (interim), Marcy 12, 2015 (final); In re Marion Energy Inc., Case No. 14-31632

(Bankr. D. Utah, Dec. 1, 2014); see also In re Amicus Wind Down Corp. (f/k/a Friendly Ice Cream

Corp.), Case No. 11-13167 (Bankr. D. Del. Oct. 24, 2011) (deeming utilities adequately assured

where the debtor established a segregated account containing the aggregate estimated cost for two

weeks of utility service); In re Neb. Book Co., No. 11-12005 (Bankr. D. Del. July 21, 2011) (same);

In re L.A. Dodgers LLC, No. 11-12010 (Bankr. D. Del. July 19, 2011) (same); In re Ambassadors

Int’l, Inc., No. 11-11002 (Bankr. D. Del. Apr. 26, 2011) (same).3




3
   Because of the voluminous nature of the orders cited herein, the cited orders are not attached to the Motion. Copies
of these orders are available on request of the Debtor’s counsel.

                                                         13
4846-8760-1784v2
     Case 18-27705     Doc 7    Filed 10/15/18 Entered 10/15/18 23:43:15             Desc Main
                                 Document     Page 14 of 27


        Moreover, if a Utility Provider disagrees with the Debtor’s proposed Adequate Assurance,

the Adequate Assurance Procedures will enable the parties to negotiate and, if necessary, seek

Court intervention without jeopardizing the Debtor’s continuing operations.

C.      The Proposed Adequate Assurance Procedures Are Appropriate.

        The Court has authority to approve the Adequate Assurance Procedures under Section

105(a) of the Bankruptcy Code, which provides that the Court “may issue any order, process or

judgment that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C.

§ 105(a). The purpose of Section 105(a) of the Bankruptcy Code is “to assure the bankruptcy

courts power to take whatever action is appropriate or necessary in aid of the exercise of their

jurisdiction.” 2 COLLIER ON BANKRUPTCY ¶ 105.01 (Alan N. Resnick & Henry J. Sommer, eds.

16th ed. rev. 2014) at 105–6.

        The Adequate Assurance Procedures are necessary in this Case. If the Adequate Assurance

Procedures are not approved, a Utility Provider could blindside the Debtor by unilaterally deciding

on or after the 30th day following the Petition Date that it is not adequately protected and

discontinuing service or making an exorbitant demand for payment to continue service.

Discontinuation of utility service could shut down operations and damage the Debtor’s business,

assets, inventory, and employees, resulting in significant harm to the Debtor’s business operations

that would jeopardize the Debtor’s chances of executing a successful reorganization.


                   WAIVER OF BANKRUPTCY RULES 6004(A) AND 6004(H)

        Given the nature and urgency of the relief requested herein, the Debtor respectfully

requests a waiver of (a) the notice requirements under Bankruptcy Rule 6004(a) and (b) the 14-

day stay under Bankruptcy Rule 6004(h), to the extent either rule is applicable to avoid irreparable

harm to the Debtor and its business.



                                                14
4846-8760-1784v2
   Case 18-27705       Doc 7     Filed 10/15/18 Entered 10/15/18 23:43:15            Desc Main
                                  Document     Page 15 of 27



                          DEBTOR’S RESERVATION OF RIGHTS

        Nothing in this Motion should be construed as (a) an admission as to the validity or priority

of any claim against the Debtor, (b) a waiver of the Debtor’s rights to dispute any claims, or (c) an

approval or assumption of any agreement, contract, or lease, under Section 365 of the Bankruptcy

Code. Likewise, if this Court grants the relief sought herein, any payment made pursuant to the

Court’s order is not intended and should not be construed as an admission as to the validity of any

claim or a waiver of the Debtor’s rights to dispute such claim subsequently.

        No prior motion for the relief requested herein has been made to this or any other court.

                                                 V.
                                               NOTICE

        The Debtor has provided notice of this Motion to (a) the Office of the United States Trustee

for the District of Utah; (b) the entities listed on the List of Creditors Holding the 20 Largest

Unsecured Claims filed pursuant to Bankruptcy Rule 1007(d); (c) all ECF notice parties and

parties who have requested notice on the Court’s docket; and (d) the Utility Providers listed on

Exhibit C. In light of the nature of the relief requested in this Motion, the Debtor respectfully

submits that no further notice is necessary.

                                             VI.
                                         CONCLUSION

        For the reasons stated above, the Debtor requests that the Court grant the Motion and enter

the Interim Order lodged herewith and, after holding the Final Hearing, the Final Order.

October 15, 2018

                                               Respectfully submitted,

                                               /s/ Brian M. Rothschild
                                               Brian M. Rothschild
                                               J. Thomas Beckett
                                               PARSONS BEHLE & LATIMER
                                               Proposed Attorneys for Sugarloaf Holdings, LLC

                                                 15
4846-8760-1784v2
   Case 18-27705   Doc 7   Filed 10/15/18 Entered 10/15/18 23:43:15   Desc Main
                            Document     Page 16 of 27


                                    Exhibit A

                              Proposed Interim Order




4846-8760-1784v2
     Case 18-27705           Doc 7      Filed 10/15/18 Entered 10/15/18 23:43:15                    Desc Main
                                         Document     Page 17 of 27




                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    In re:                                                                 Case No. 18-bk-27705

    SUGARLOAF, LLC.                                                               Chapter 11

              Debtor,                                                    Judge Kevin R. Anderson


                             ORDER GRANTING, ON AN INTERIM BASIS,
                                 DEBTOR’S MOTION FOR AN ORDER
                            (1) AUTHORIZING BUT NOT REQUIRING THE
                                DEBTOR TO PAY UTILITY PROVIDERS,
                          (2) DETERMINING AND APPROVING ADEQUATE
                         ASSURANCE OF PAYMENT FOR FUTURE UTILITY
                         SERVICES, (3) PROHIBITING UTILITY PROVIDERS
                        FROM DISCONNECTING OR REFUSING TO PROVIDE
                          SERVICE, AND (4) GRANTING RELATED RELIEF


             Upon the motion (the “Motion”)1 filed by the above-captioned debtor and debtor-in-

possession (the “Debtor”) under Section 105 and 366 of Title 11 of the United States Code (the

“Bankruptcy Code”) for entry of interim and final orders (the “Interim Order” and “Final

Order,” respectively) (1) authorizing but not requiring the Debtor to continue to pay pre-petition

utility providers, (2) determining and approving adequate assurance of payment for future utility

service, (3) prohibiting utility providers from disconnecting or refusing to provide utility service

to the Debtor, and (4) granting related relief; all as more fully described in the Motion; and the



1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


4846-8760-1784v2
   Case 18-27705           Doc 7    Filed 10/15/18 Entered 10/15/18 23:43:15              Desc Main
                                     Document     Page 18 of 27


Court, having reviewed the Motion and having heard the statements of counsel in support of the

relief requested in the Motion at the hearing before the Court (the “Hearing”), finds that the Court

has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334, that this is a core matter under

28 U.S.C. § 157(b)(2), that notice of the Motion and the Hearing were sufficient under the

circumstances and that no further notice need be given; and the legal and factual bases set forth in

the Motion and at the Hearing establish just cause for the relief granted herein and that such relief

is necessary to avoid immediate and irreparable harm to the Debtor’s estate,

        THEREFORE, IT IS HEREBY ORDERED THAT:

        1.         The Motion is GRANTED on an interim basis to the extent provided herein pending

the hearing on the Final Order granting the Motion.

        2.         Utility Providers are hereby prohibited on an interim basis pending the final hearing

from disconnecting, discontinuing, preventing access or refusing to provide utility services to the

Debtor.

        3.         Any objection to the Motion must be filed in the Court and served on counsel to the

Debtor so that such objection is received no later than _______, at ______ (Prevailing Utah

Time) (the “Objection Deadline”). If any party in interest files an objection, the Court will hold

a hearing on the relief sought in the Motion on a final basis on _______, at ______( (Prevailing

Utah Time) (the “Final Hearing”) at the United States Bankruptcy Court, Judge Kevin R.

Anderson, U.S. Courthouse, 350 South Main Street, Courtroom 376, Salt Lake City, Utah 84101.

If no objections are filed to the Motion, this Court may enter a Final Order on the Motion without

holding the Final Hearing.

        4.         Entry of this Interim Order is without prejudice to the rights of any party in interest

to interpose an objection to the Motion, and any such objection will be considered on a de novo

basis at the final hearing.

                                                     2
4846-8760-1784v2
   Case 18-27705           Doc 7    Filed 10/15/18 Entered 10/15/18 23:43:15              Desc Main
                                     Document     Page 19 of 27


        5.         In the interim, the Debtor is authorized and empowered to take all actions necessary

to implement the relief granted in this Interim Order.

        6.         The Debtor is authorized but not required to continue to pay Utility Providers in the

ordinary course of its business including, in its business judgment, on account of amounts due

from the pre-petition period.

        7.         The Debtor are hereby authorized, but not required, to pay the Adequate Assurance

Deposit to Utility Providers that request the Adequate Assurance Deposit as provided in the

following procedures (the “Adequate Assurance Procedures”), which are approved in their

entirety on an interim basis pending the final hearing:

        (a)        The Debtor will mail a notice of the hearing date and a copy of this motion to the
                   Utility Providers on the Utility Service List so that notice of this Motion is received
                   within 21 days of the Final Hearing.

        (b)        If a Utility Provider is not satisfied with the Proposed Adequate Assurance and
                   seeks additional assurance of payment in the form of deposits, prepayments, or
                   otherwise, it must serve a request (an “Additional Assurance Request”) upon
                   (i) proposed counsel for the Debtor, Parsons Behle & Latimer, 201 S. Main Street,
                   Suite 1800, Salt Lake City, Utah, 84111, Attn: Brian Rothschild (ii) the Office of
                   the United States Trustee for the District of Utah, 405 South Main Street, Suite 300,
                   Salt Lake City, Utah 84111, and (iii) the official committee of unsecured creditors,
                   if any, formed in this Case (collectively, the “Notice Parties”).

        (c)        Any Additional Assurance Request must (i) be made in writing, (ii) set forth the
                   location(s) for which utility services are provided, (iii) include a summary of the
                   Debtor’s payment history relevant to the affected account(s), including any security
                   deposits, (iv) certify the amount that is equal to one month of utility service it
                   provides to the Debtor, calculated as a historical average over the past 12 months,
                   and (v) explain why the Utility Provider believes the Debtor’s Adequate Assurance
                   Deposit is not sufficient adequate assurance of future payment.

        (d)        Upon the Debtor’s receipt of any Additional Assurance Request at the addresses
                   set forth in Subsection b. above, the Debtor shall have 14 days from the receipt of
                   such Additional Assurance Request (the “Resolution Period”) to negotiate with
                   such Utility Provider to resolve such Utility Provider’s request for additional
                   assurance of payment.

        (e)        The Debtor may resolve any Additional Assurance Request by mutual agreement
                   with the Utility Provider and without further order of the Court, and may, in
                   connection with any such agreement, provide a Utility Provider with additional

                                                     3
4846-8760-1784v2
   Case 18-27705          Doc 7     Filed 10/15/18 Entered 10/15/18 23:43:15           Desc Main
                                     Document     Page 20 of 27


                   adequate assurance of future payment, including, without limitation, cash deposits,
                   prepayments, and other forms of security, without further order of the Court if the
                   Debtor believes such additional assurance is reasonable.

        (f)        If the Debtor determines that the Additional Assurance Request is not reasonable
                   and cannot reach an alternative resolution with the Utility Provider during the
                   Resolution Period, the Debtor, during or immediately after the Resolution Period,
                   will request a hearing before the Court to determine the adequacy of assurances of
                   payment with respect to a particular Utility Provider (the “Determination
                   Hearing”) under Section 366(c)(3) of the Bankruptcy Code.

        (g)        Pending resolution of any such Determination Hearing, the Utility Provider filing
                   such Additional Assurance Request shall be prohibited from altering, refusing, or
                   discontinuing service to the Debtor on account of unpaid charges for pre-petition
                   services or on account of any objections to the Proposed Adequate Assurance.

        (h)        With respect to any Utility Provider that received notice of the Motion at least 21
                   days before the Final Hearing, the Proposed Adequate Assurance shall be deemed
                   adequate assurance of payment for any Utility Provider that does not make an
                   Additional Assurance Request within 14 days prior to the Final Hearing and does
                   not timely objection to the Motion. With respect to any subsequently identified
                   Utility Provider, the Proposed Adequate Assurance shall be deemed adequate
                   assurance of payment for any Utility Provider that does not make an Additional
                   Assurance Request within 21 days of receiving a copy of the Interim Order, Final
                   Order, or the Motion.

        (i)        The Utility Providers are forbidden to alter, refuse, or discontinue service on
                   account of any pre-petition charges, or require additional assurance of payment
                   other than the Proposed Adequate Assurance except through the Adequate
                   Assurance Procedures.

        8.         This Order applies to any subsequently identified Utility Provider, regardless of

when each Utility Provider was added to the Utility Service List.

        9.         The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the pre-petition obligations approved herein are authorized

and directed to receive, process, honor, and pay all such checks and electronic payment requests

when presented for payment, and all such banks and financial institutions are authorized to rely on

the Debtor’s designation of any particular check or electronic payment request as being approved

by this Order.



                                                    4
4846-8760-1784v2
   Case 18-27705           Doc 7    Filed 10/15/18 Entered 10/15/18 23:43:15              Desc Main
                                     Document     Page 21 of 27


        10.        The Debtor is authorized to take all actions necessary to effectuate the relief granted

in this Order in accordance with the Motion.

        11.        Rule 6003 of the Bankruptcy Rules has been satisfied to the extent applicable.

        12.        Notwithstanding Bankruptcy Rules 6004, 7062, or 9014, the terms and conditions

of this Order shall be immediately effective upon its entry.

        13.        The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.


                                        [END OF DOCUMENT]




                                                     5
4846-8760-1784v2
   Case 18-27705   Doc 7   Filed 10/15/18 Entered 10/15/18 23:43:15   Desc Main
                            Document     Page 22 of 27



                                    Exhibit B

                               Proposed Final Order




4846-8760-1784v2
     Case 18-27705           Doc 7      Filed 10/15/18 Entered 10/15/18 23:43:15                    Desc Main
                                         Document     Page 23 of 27




                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    In re:                                                                 Case No. 18-bk-27705

    SUGARLOAF, LLC.                                                               Chapter 11

              Debtor,                                                     Judge Kevin R. Anderson


                        FINAL ORDER GRANTING DEBTOR’S MOTION FOR
                        AN ORDER (1) AUTHORIZING BUT NOT REQUIRING
                             THE DEBTOR TO PAY UTILITY PROVIDERS,
                          (2) DETERMINING AND APPROVING ADEQUATE
                         ASSURANCE OF PAYMENT FOR FUTURE UTILITY
                         SERVICES, (3) PROHIBITING UTILITY PROVIDERS
                        FROM DISCONNECTING OR REFUSING TO PROVIDE
                          SERVICE, AND (4) GRANTING RELATED RELIEF


             Upon the motion (the “Motion”)1 filed by the above-captioned debtor and debtor-in-

possession (the “Debtor”) seeking entry of an order under Section 105 and 366 of Title 11 of the

United States Code (the “Bankruptcy Code”) for entry of interim and final orders (the “Interim

Order” and “Final Order,” respectively) (1) authorizing but not requiring the Debtor to continue

to pay pre-petition utility providers, (2) determining and approving adequate assurance of payment

for future utility service, (3) prohibiting utility providers from disconnecting or refusing to provide

utility service to the Debtor, and (4) granting related relief, all as more fully set forth in the Motion;

and the Court, having reviewed the Motion and having heard the statements of counsel in support


1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


4846-8760-1784v2
   Case 18-27705          Doc 7     Filed 10/15/18 Entered 10/15/18 23:43:15            Desc Main
                                     Document     Page 24 of 27


of the relief requested in the Motion at the hearing before the Court (the “Hearing”), finds that the

Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334, that this is a core matter

under 28 U.S.C. § 157(b)(2), that notice of the Motion and the Hearing were sufficient under the

circumstances and that no further notice need be given; and the legal and factual bases set forth in

the Motion and at the Hearing establish just cause for the relief granted herein and that such relief

is necessary to avoid immediate and irreparable harm to the Debtor’s estate,

        THEREFORE, IT IS HEREBY ORDERED THAT:
        1.         The Motion is GRANTED as provided herein on a final basis.
        2.         Utility Providers are hereby prohibited on a final basis from disconnecting,

discontinuing, preventing access or refusing to provide utility services to the Debtor.

        3.         The Debtor is authorized, but not required, to continue to pay Utility Providers in

the ordinary course of its business including, in its business judgment, on account of amounts due

from the pre-petition period.

        4.         The Debtor are hereby authorized, but not required, to pay the Adequate Assurance

Deposit to Utility Providers that request the Adequate Assurance Deposit as provided in the

following procedures (the “Adequate Assurance Procedures”), which are approved in their

entirety on a final basis:

        (a)        If a Utility Provider is not satisfied with the Proposed Adequate Assurance and
                   seeks additional assurance of payment in the form of deposits, prepayments, or
                   otherwise, it must serve a request (an “Additional Assurance Request”) upon
                   (i) proposed counsel for the Debtor, Parsons Behle & Latimer, 201 S. Main Street,
                   Suite 1800, Salt Lake City, Utah, 84111, Attn: Brian Rothschild, (ii) the Office of
                   the United States Trustee for the District of Utah, 405 South Main Street, Suite 300,
                   Salt Lake City, Utah 84111, and (iii) the official committee of unsecured creditors,
                   if any, formed in this Case (collectively, the “Notice Parties”).

        (b)        Any Additional Assurance Request must (i) be made in writing, (ii) set forth the
                   location(s) for which utility services are provided, (iii) include a summary of the
                   Debtor’s payment history relevant to the affected account(s), including any security
                   deposits, (iv) certify the amount that is equal to one month of utility service it
                   provides to the Debtor, calculated as a historical average over the past 12 months,
                   and (v) explain why the Utility Provider believes the Debtor’s Adequate Assurance
                   Deposit is not sufficient adequate assurance of future payment.

                                                     2
4846-8760-1784v2
   Case 18-27705          Doc 7     Filed 10/15/18 Entered 10/15/18 23:43:15           Desc Main
                                     Document     Page 25 of 27


        (c)        Upon the Debtor’s receipt of any Additional Assurance Request at the addresses
                   set forth in Subsection a. above, the Debtor shall have 14 days from the receipt of
                   such Additional Assurance Request (the “Resolution Period”) to negotiate with
                   such Utility Provider to resolve such Utility Provider’s request for additional
                   assurance of payment.

        (d)        The Debtor may resolve any Additional Assurance Request by mutual agreement
                   with the Utility Provider and without further order of the Court, and may, in
                   connection with any such agreement, provide a Utility Provider with additional
                   adequate assurance of future payment, including, without limitation, cash deposits,
                   prepayments, and other forms of security, without further order of the Court if the
                   Debtor believes such additional assurance is reasonable.

        (e)        If the Debtor determines that the Additional Assurance Request is not reasonable
                   and cannot reach an alternative resolution with the Utility Provider during the
                   Resolution Period, the Debtor, during or immediately after the Resolution Period,
                   will request a hearing before the Court to determine the adequacy of assurances of
                   payment with respect to a particular Utility Provider (the “Determination
                   Hearing”) under Section 366(c)(3) of the Bankruptcy Code.

        (f)        Pending resolution of any such Determination Hearing, the Utility Provider filing
                   such Additional Assurance Request shall be prohibited from altering, refusing, or
                   discontinuing service to the Debtor on account of unpaid charges for pre-petition
                   services or on account of any objections to the Proposed Adequate Assurance.

        (g)        With respect to any Utility Provider that received notice of the Motion at least 21
                   days before the Final Hearing, the Proposed Adequate Assurance shall be deemed
                   adequate assurance of payment for any Utility Provider that does not make an
                   Additional Assurance Request within 14 days prior to the Final Hearing and does
                   not timely objection to the Motion. With respect to any subsequently identified
                   Utility Provider, the Proposed Adequate Assurance shall be deemed adequate
                   assurance of payment for any Utility Provider that does not make an Additional
                   Assurance Request within 21 days of receiving a copy of the Interim Order, Final
                   Order, or the Motion.

        (h)        The Utility Providers are forbidden to alter, refuse, or discontinue service on
                   account of any pre-petition charges, or require additional assurance of payment
                   other than the Proposed Adequate Assurance except through the Adequate
                   Assurance Procedures.
        5.         This Order applies to any subsequently identified Utility Provider, regardless of

when each Utility Provider was added to the Utility Service List.

        6.         The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the pre-petition obligations approved herein are authorized

and directed to receive, process, honor, and pay all such checks and electronic payment requests


                                                    3
4846-8760-1784v2
   Case 18-27705           Doc 7    Filed 10/15/18 Entered 10/15/18 23:43:15              Desc Main
                                     Document     Page 26 of 27


when presented for payment, and all such banks and financial institutions are authorized to rely on

the Debtor’s designation of any particular check or electronic payment request as being approved

by this Order.

          7.       Notice of the Motion as provided therein shall be deemed good and sufficient and

the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules are satisfied by such

notice.

          8.       The Debtor is authorized to take all actions necessary to effectuate the relief granted

in this Order in accordance with the Motion.

          9.       Notwithstanding Bankruptcy Rules 6004(h), 7062, or 9014, the terms and

conditions of this Order shall be immediately effective upon its entry.

          10.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                        [END OF DOCUMENT]




                                                     4
4846-8760-1784v2
   Case 18-27705        Doc 7   Filed 10/15/18 Entered 10/15/18 23:43:15        Desc Main
                                 Document     Page 27 of 27



                                         EXHIBIT C

                                     Utility Service List

  Vendor Name                    Address                    Service             Amount Due
    ROCKY MOUNTAIN                    PO Box 26000               Electric
                                                                                   $286.77
          POWER                    Portland, OR 97255
                                  495 North 3200 West            Electric         Pre-paid
                                   Fillmore, UT 84631                             deposit:
     FLOWELL ELECTRIC                                                            $85,947.88
       ASSOCIATION
                                                                                Currently due:
                                                                                 $12,254.62
          HOLT WASTE                 210 W 300 N St.         Waste Disposal
                                                                                 $38/month
                                   Fillmore, UT 84631
         CARDWELL                 8137 South State Street    Fueling Services
                                                                                  $3,332.47
        DISTRIBUTORS                Midvale, UT 84047
                                    70 North 400 East       Propane Supplier
         LAKE PHILGAS                                                              $925.52
                                     Delta, UT 84624
                                   10288 South Jordan           Satellite
                                         Gateway             Communication
               LBiSat                                                                 -
                                    Sandy, UT 84321           and Internet
                                                               Provider




4846-8760-1784v2
